Title: To James Madison from James Maury, 22 August 1804 (Abstract)
From: Maury, James
To: Madison, James


22 August 1804, Liverpool. “My last letter was of the 24th past, since which I have had the honor to receive yours of the 2nd of the same month and shall regulate my conduct accordingly.
“Herewith I send the particulars of our vessels which have cleared out from this port during the six months ending 30th June past. You also have inclosed a price current; since the date of which a continuance of rainy weather has occasioned a sudden advance in grain—good wheat 11/ a 11/6 ⅌ 70 lbs. & superfine flour 40/ a 42/ ⅌ barrel; but whether this price will prove transient or not seems doubtful for the present. A Bill was brought into parliament the last session for altering the average price of wheat, for opening the ports to foreign importations, to 63/ ⅌ quarter instead of 48/. as it had heretofore been, but it is postponed until November.
“Our Ships which have been on the birth this summer for receiving fall goods for the various ports of the United States have in general been freighted very advantageously.”
